Citation Nr: 0843475	
Decision Date: 12/17/08    Archive Date: 12/23/08

DOCKET NO.  07-05 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected diabetes mellitus.

2.  Entitlement to service connection for coronary artery 
disease, claimed as secondary to diabetes mellitus.

3.  Entitlement to service connection for erectile 
dysfunction, claimed as secondary to diabetes mellitus.

4.  Entitlement to service connection for major depressive 
disorder, claimed as secondary to erectile dysfunction.

5.  Entitlement to service connection for narcolepsy.

6.  Entitlement to service connection for sleep apnea.

7.  Entitlement to service connection for varicose veins.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The veteran had active service from June 1965 to May 1968, 
and subsequent service in the Army National Guard from 1974 
to 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Denver, Colorado.  

The veteran testified before the undersigned Veterans Law 
Judge via videoconferencing technology in November 2008.  A 
transcript of the hearing has been associated with  the 
record.

The issues of entitlement to service connection for 
narcolepsy, sleep apnea, and varicose veins are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  Hypertension was not manifest in service or within one 
year of separation, and is unrelated to service.

2.  Hypertension was not caused or aggravated by the service-
connected disease or injury.

3.  Coronary artery disease was not caused or aggravated by 
the service-connected disease or injury.

4.  Erectile dysfunction was not caused or aggravated by the 
service-connected disease or injury.

5.  Major depressive disorder was not caused or aggravated by 
the service-connected disease or injury.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated during 
service and may not be presumed to have been incurred 
therein.  38 U.S.C.A. § 1101, 1110, 1112, 1113, 1131, 1137 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).

2.  Hypertension is not proximately due to or the result of a 
service-connected disease or injury. 38 C.F.R. § 3.310 
(2008).

3.  Coronary artery disease is not proximately due to or the 
result of a service-connected disease or injury. 38 C.F.R. § 
3.310 (2008).

4.  Erectile dysfunction is not proximately due to or the 
result of a service-connected disease or injury. 38 C.F.R. § 
3.310 (2008).

5.  Major depressive disorder is not proximately due to or 
the result of a service-connected disease or injury. 38 
C.F.R. § 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
VCAA notice should be provided to a claimant before the 
initial unfavorable RO decision on a claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).

The Board also observes that during the pendency of this 
appeal, on March 3, 2006, the Court of Appeals for Veterans 
Claims (Court) issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  

Any error by VA in providing the notice required by 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and once an error is identified as to any of the 
four notice elements the burden shifts to VA to demonstrate 
that the error was not prejudicial to the appellant.  Sanders 
v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

As held in Sanders, all notice errors are presumed 
prejudicial and require reversal unless VA can show that the 
error did not affect the essential fairness of the 
adjudication.  To do this, VA must show that the purpose of 
the notice was not frustrated, such as by demonstrating: (1) 
that any defect was cured by actual knowledge on the part of 
the claimant; (2) that a reasonable person could be expected 
to understand from the notice what was needed; or (3) that a 
benefit could not have been awarded as a matter of law.  
Additionally, consideration also should be given to "whether 
the post-adjudicatory notice and opportunity to develop the 
case that is provided during the extensive administrative 
appellate proceedings leading to the final Board decision and 
final Agency adjudication of the claim ... served to render 
any pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez- Flores v. Peake, 22 Vet. App. at 46.  
Although not specifically discussed by the court, some other 
possible circumstances that could demonstrate that VA error 
did not prejudice the claimant include where the claimant has 
stated that he or she has no further evidence to submit, or 
where the record reflects that VA has obtained all relevant 
evidence.

In February 2005 the veteran was advised of the evidence 
necessary to support a claim of entitlement to direct service 
connection.  He was invited to submit or identify additional 
evidence.  The evidence of record was listed.  The veteran 
was advised of the steps taken by VA to obtain evidence.  He 
was also told how VA would assist him in obtaining additional 
pertinent evidence.

A July 2005 letter provided similar information.  It also 
asked the veteran to complete a release form so that VA could 
obtain identified private treatment records.  He was advised 
that VA needed evidence showing that sleep apnea, narcolepsy, 
and varicose veins had existed since service.  The various 
types of evidence that might support the veteran's claims was 
discussed.  

In October 2005 the veteran was advised of the evidence 
necessary to support a claim of entitlement to service 
connection on a secondary basis.  The evidence of record was 
listed and the veteran was told how VA would further assist 
him.

A March 2006 letter discussed the manner in which VA 
determines disability ratings and effective dates.

With respect to the timing of VCAA notice, the Board finds 
that any defect was harmless error.  Although the notices 
were provided to the veteran both before and after the 
initial adjudication, the veteran has not been prejudiced 
thereby.  The content of the notice provided to the veteran 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The 
veteran has been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  
Therefore, although the veteran received inadequate 
preadjudicatory notice, and that error is presumed 
prejudicial, the record reflects that he was provided with a 
meaningful opportunity during the pendency of his appeal such 
that the preadjudicatory notice error did not affect the 
essential fairness of the adjudication now on appeal.

With respect to VA's duty to assist, identified treatment 
records have been obtained and associated with the record.  
VA examinations have been conducted.  The veteran and his 
representative had not otherwise identified any additional 
evidence or information which could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such outstanding evidence or information.  Therefore, the 
Board is also satisfied that the RO has complied with the 
duty to assist requirements of the VCAA and the implementing 
regulations.

For the foregoing reasons, it is not prejudicial to the 
appellant for the Board to proceed to a final decision in 
this appeal.

Analysis

As an initial matter, the Board notes that the veteran has 
not alleged that claimed disabilities are the result of 
participation in combat with the enemy.  Therefore, the 
combat provisions of 38 U.S.C.A. § 1154 (West 2002) are not 
applicable.

Entitlement to service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection for arteriosclerosis and hypertension may 
be granted if manifest to a compensable degree within one 
year of active service.  38 U.S.C.A. § 1101, 1110, 1112, 
1113, 1131, 1137 (West 2002); 38 C.F.R. § 3.307, 3.309 
(2008).

Direct service connection may not be granted without evidence 
of a current disability, evidence of in-service incurrence or 
aggravation of a disease or injury, and evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  See Caluza v. Brown, 7 Vet. App. 
498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)].

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.310(a).  
This includes any increase in disability (aggravation) that 
is proximately due to or the result of a service connected 
disease or injury.  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either caused or aggravated by a service- 
connected disease or injury.  Allen v. Brown, 7 Vet. App. 439 
(1995) (en banc).

Effective October 10, 2006, the section heading of 38 C.F.R. 
§ 3.310 was retitled "Disabilities that are proximately due 
to, or aggravated by, service-connected disease or injury."  
Paragraph (b) of 38 C.F.R. § 3.310 was redesignated as 
paragraph (c), and a new paragraph (b) was added, which 
states:

(b) Aggravation of nonservice-connected 
disabilities. Any increase in severity of 
a nonservice-connected disease or injury 
that is proximately due to or the result 
of a service- connected disease or 
injury, and not due to the natural 
progress of the nonservice-connected 
disease, will be service connected.  
However, VA will not concede that a 
nonservice-connected disease or injury 
was aggravated by a service-connected 
disease or injury unless the baseline 
level of severity of the nonservice-
connected disease or injury is 
established by medical evidence created 
before the onset of aggravation or by the 
earliest medical evidence created at any 
time between the onset of aggravation and 
the receipt of medical evidence 
establishing the current level of 
severity of the nonservice-connected 
disease or injury.  The rating activity 
will determine the baseline and current 
levels of severity under the Schedule for 
Rating Disabilities (38 CFR part 4) and 
determine the extent of aggravation by 
deducting the baseline level of severity, 
as well as any increase in severity due 
to the natural progress of the disease, 
from the current level.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).

	Hypertension and Coronary Artery Disease (CAD)

The veteran's service medical records are negative for any 
diagnosis, complaint, or abnormal finding pertaining to 
hypertension or CAD.  On discharge from active duty in May 
1968, the veteran's heart and vascular system were assessed 
as clinically normal.  His blood pressure at that time was 
140/80.  No notation referable to the veteran's heart or 
vascular system was listed in the summary of defects and 
diagnoses.  He was deemed to be qualified for separation.

On enlistment examination for the National Guard in April 
1974, the veteran denied high blood pressure and heart 
trouble.  He also denied pain or pressure in his chest and 
palpitation or pounding heart.  Examination revealed a normal 
heart and vascular system.  The veteran's blood pressure was 
130/80.

The report of a periodic examination in January 1979 revealed 
clinically normal heart and vascular system.  The veteran 
denied heart trouble and high blood pressure, as well as pain 
or pressure in his chest and palpitation or pounding heart.  
His blood pressure was 118/76.

On periodic examination in October 1983, the veteran denied 
heart trouble and high blood pressure, as well as pain or 
pressure in his chest and palpitation or pounding heart.  His 
blood pressure was 90/60.  Clinical examination revealed 
normal heart and vascular system.

On periodic examination in September 1987, the veteran's 
heart and vascular system were normal.  His blood pressure 
was 124/82.  The veteran was determined to be qualified for 
retention.

The report of a routine physical examination in November 1991 
indicates that the veteran's heart was normal.  While his 
vascular system was noted to be abnormal, the examiner 
indicated that the notation referred to extensive 
varicosities in the lower extremities.  At that time, the 
veteran denied heart trouble, high blood pressure, pain or 
pressure in his chest, and palpitation or pounding heart.  
His blood pressure was 146/88.

A June 2000 treatment note by V.D.R., M.D. indicates a 
diagnosis of early hypertension.  The veteran was started on 
medication.  Subsequent private records note hypertension.

With his January 2005 claim, the veteran submitted a diabetes 
mellitus questionnaire.  He stated that he had been diagnosed 
by his private physician with diabetes in 2003.  He also 
indicated that he had been diagnosed with hypertension in 
1993 and with CAD in 2004.  

A June 2004 record from the University of Colorado Hospital 
indicates that the veteran was admitted with crescendo 
angina.  In July 2004 he underwent coronary artery bypass 
graft.  The surgical report notes a history of six to eight 
weeks of intermittent chest pain associated with exertion.  
Past medical history indicated noninsulin dependent diabetes 
mellitus.

On VA examination in December 2005, the veteran reported that 
he was originally diagnosed with diabetes mellitus in 2002 
and was treated with diet and exercise.  He noted that he 
began taking medication in December 2002 or January 2003.  He 
denied a history of hypertension, but the examiner noted that 
medication management of hypertension began in June 2000.  He 
also noted that the veteran underwent coronary artery bypass 
graft in July 2004.  The veteran related that his symptoms 
began about one half year prior to the surgery.  The 
diagnoses included CAD.  The examiner concluded that it was 
not at least as likely as not that he veteran's CAD was 
caused by or the result of diabetes mellitus.  He noted that 
the manifestation of the veteran's CAD occurred approximately 
a year after his diagnosis with diabetes mellitus and it was 
not at least as likely as not that in that short period of 
time, large vessel disease brought on by diabetes mellitus 
occurred in the coronary arteries.  

In a February 2007 letter, Dr. L. stated that the veteran 
carried a diagnosis of hypertension in addition to diabetes 
mellitus.  She indicated her belief that it was highly 
plausible that the veteran developed hypertension in service, 
noting that he underwent high stress.  

Having carefully considered the evidence, the Board finds 
that service connection for hypertension and CAD is not 
warranted.  In this regard, the Board notes that the record 
reveals no evidence showing that hypertension or CAD 
manifested in service, or within one year of discharge from 
service.  Moreover, the evidence does not demonstrate a nexus 
between hypertension or CAD and service.  To the extent that 
the veteran claims that he was told of hypertension in 
service, the service medical records, which include numerous 
physical examination reports, do not reflect any clinical 
diagnosis of hypertension. Rather, examinations during and in 
proximity to separation disclosed that the heart and vascular 
system were normal.  Blood pressure readings were below 160 
mm systolic and 90 mm diastolic.  See Note to diagnostic code 
7101.  Moreover, the first evidence showing a diagnosis of 
hypertension dates to June 2000, and CAD was not diagnosed 
until 2004, many years after discharge in 1968 and the 
veteran's retirement from the National Guard in 1992.  

Dr. L., in February 2007, opined that it was highly plausible 
that the veteran developed hypertension while in service, 
noting that he had it for many years and may have developed 
it due to high stress while in service.  This opinion is 
speculative and is not based on a review of the record but 
only on the history related by the veteran.  See Obert v. 
Brown, 5 Vet. App. 30 (1993) (medical opinion expressed in 
terms of "may" also implies "may or may not" and is too 
speculative to establish medical nexus); see also Stegman v. 
Derwinski, 3 Vet. App. 228, 230 (1992) (holding that there 
was a plausible basis for the Board's decision that a 
disability was not incurred in service where even the medical 
evidence favorable to the appellant's claim did little more 
than suggest the possibility that the veteran's illness might 
have been caused by his wartime radiation exposure).  Dr. 
L.'s statement also fails to account for an absence of 
evidence demonstrating hypertension in service or until many 
years after discharge.  As such, the Board finds her 
statement to be speculative and insufficient to support a 
finding of a relationship between remote a diagnosis of 
hypertension and the veteran's service.  We find that the 
veteran's assertion that he had hypertension during service 
to be lacking in any factual foundation (to include why he 
thinks he had hypertension during service) and to be in 
conflict with the contemporaneous records.  The veteran's 
assertion is not credible and a medical opinion based upon an 
inaccurate factual predicate is equally inaccurate.


In sum, the evidence establishes a remote, post-service onset 
of hypertension, and service connection is not warranted on a 
direct basis.

For purposes of establishing secondary service connection, 
there is post-service medical evidence of hypertension and 
CAD, and the veteran is in receipt of service connection for 
diabetes mellitus which he claims has either caused or 
aggravated these claimed disabilities.

However, service connection on a secondary basis is also not 
warranted.  With respect to the veteran's hypertension, he 
has reported that diabetes mellitus was diagnosed in 2002.  
The evidence of record demonstrates that hypertension was 
treated as early as June 2000.  As the record shows that a 
diagnosis of hypertension predated that of diabetes mellitus, 
it cannot be stated that the later occurring diabetes caused 
the veteran's hypertension.  Moreover, the veteran has 
neither produced nor identified evidence showing that his 
diabetes mellitus aggravated his pre-existing hypertension.  

Regarding the veteran's CAD, the December 2005 VA examiner 
stated that it was not at least as likely as not that CAD was 
caused by or the result of the veteran's service-connected 
diabetes mellitus.  He noted that the manifestation of the 
veteran's coronary artery disease occurred approximately one 
year after his diagnosis with diabetes mellitus, at it was 
not at least as likely as not that in that short period of 
time, large vessel disease brought on by diabetes mellitus 
occurred in the coronary arteries.  The veteran has not 
submitted or identified evidence demonstrating that his 
diabetes mellitus aggravated or caused CAD.  This opinion is 
consistent with the more probative evidence of record.  

The Board has also considered the veteran's statements 
concerning the etiology of these claimed disabilities.  
However, it finds that the veteran is not competent to state 
whether his hypertension and CAD are related either to 
service or to his service-connected diabetes mellitus.  See 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) 
(explaining in footnote 4 that a veteran is competent to 
provide a diagnosis of a simple condition such as a broken 
leg, but not competent to provide evidence as to more complex 
medical questions).  The Board finds that the etiology of 
hypertension and CAD is far too complex a medical question to 
lend itself to the opinion of a layperson.

In light of the above discussion, the Board must conclude 
that the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for a 
hypertension and CAD, and there is no doubt to be resolved.

	Erectile Dysfunction

The veteran asserts that his erectile dysfunction is related 
to his service-connected diabetes mellitus.  Private 
treatment records indicate a diagnosis of erectile 
dysfunction.  

A May 2000 record from Dr. R. indicates a diagnosis of 
erectile dysfunction.  At that time, the veteran's wife 
reported a many year history of sexual dysfunction.

A November 2005 letter from Dr. L. indicates that the veteran 
had been diagnosed with diabetes prior to becoming her 
patient in February 2003.  She noted that he also had a 
complaint of erectile dysfunction for some time and had been 
unsuccessfully treated prior to becoming her patient.  

A May 2000 record from Dr. R. indicates a diagnosis of 
erectile dysfunction.  At that time, the veteran's wife 
reported a many year history of sexual dysfunction.

On VA examination in December 2005, the veteran reported that 
he had been diagnosed with diabetes in 2002.  He also 
reported a five or six year history of erectile dysfunction.   
The examiner noted records listing erectile dysfunction since 
before August 2000.  He concluded that the diagnosis of 
erectile dysfunction preceded the diagnosis of diabetes 
mellitus by a minimum of a couple of years.  

In her February 2007 letter, Dr. L. stated her belief that 
the veteran's erectile dysfunction was related to his 
diabetes.  

Careful review of the evidence has led the Board to conclude 
that service connection is also not warranted for erectile 
dysfunction.  Although Dr. L. has stated her belief that the 
veteran's erectile dysfunction is related to his diabetes, 
she did not discuss the underlying rationale for her 
statement.  Moreover, her statement fails to acknowledge the 
evidence which shows a long history of sexual dysfunction 
prior to the veteran's 2002 diagnosis with diabetes, and 
fails to establish the basis for her conclusion.  Far more 
probative is the evidence demonstrating a long history of 
sexual dysfunction which predates the veteran's diagnosis 
with diabetes.  Accordingly, there is no basis upon which to 
grant service connection.

The preponderance of the evidence is against this claim and 
the doctrine of doubt is not applicable.  As such, the claim 
of entitlement to service connection for erectile dysfunction 
as secondary to diabetes mellitus is denied.

	Major Depressive Disorder

The veteran maintains that service connection is warranted 
for major depressive disorder because it is related to his 
erectile dysfunction.  However, as the Board has determined 
that service connection is not warranted for erectile 
dysfunction, the claim of entitlement to service connection 
for major depressive disorder as secondary to erectile 
dysfunction must also be denied.
	
ORDER

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for coronary artery disease 
is denied.

Entitlement to service connection for erectile dysfunction is 
denied.

Entitlement to service connection for major depressive 
disorder is denied.

REMAND

The veteran has submitted statements from two service 
colleagues concerning his claims of entitlement to service 
connection for narcolepsy and sleep apnea.  An August 2005 
letter indicates that the author worked and shared quarters 
with the veteran while in Vietnam.  He stated that on 
numerous occasions he observed the veteran nodding off for 
brief periods, which occurred during conversations, while 
working on assigned tasks, or at other odd times.  He also 
noted that the veteran would appear to stop breathing while 
sleeping.  He carries current diagnoses of these claimed 
disabilities.  

As discussed above, the issue of whether the Secretary must 
provide a VA medical examination has been addressed in Duenas 
v. Principi, 18 Vet. App. 512 (2004) and McClendon v. 
Nicholson, 20 Vet App. 79 (2006).  In McClendon, the Court 
held that in disability compensation claims, the Secretary 
must provide a VA medical examination when there is: (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the Secretary to make a decision 
on the claim.  Id. at 81.  In Duenas, the Court held that a 
VA examination is necessary when the record: (1) contains 
competent evidence that the veteran has persistent or 
recurrent symptoms of the claimed disability and (2) indicate 
that those symptoms may be associated with his active 
military service.  With respect to the veteran's claimed 
narcolepsy and sleep apnea, there is evidence of symptoms in 
service and evidence of current diagnoses, but insufficient 
competent medical evidence on file to make a decision on 
these claims.  As such, the veteran should be afforded VA 
examinations to determine the etiology of these disabilities.

In May 2005, the veteran reported to his private physician 
that he had developed varicose veins in the 1970s during 
summer training with the Army.  He noted that a superficial 
clot had formed in his left leg and that it was diagnosed 
with ultrasound and treated.  He should be afforded the 
opportunity to identify the source of the reported treatment, 
and an attempt to obtain records of such treatment should be 
made if he sufficiently identifies the treatment source.

In light of the above discussion, the Board has concluded 
that additional development is necessary.  Accordingly, the 
case is REMANDED for the following action:

1.  Contact the veteran and invite him to 
identify the source of his treatment in 
the 1970s for a superficial blood clot.  
If the source of such treatment is 
sufficiently identified, the AOJ should 
attempt to obtain records pertaining to 
this treatment.  All correspondence 
pertaining to this issue should be 
properly documented in the claims file.

2.  The AOJ should attempt to confirm 
that the lay (buddy) statements come from 
people who would have overlapped the 
appellant during service (to include 
locations).

3.  Schedule the veteran for a VA 
examination or examinations to determine 
the etiology of his claimed narcolepsy 
and sleep apnea.  All tests and studies 
deemed necessary should be conducted and 
their results reported in the final 
examination report(s).  

Following examination and interview of 
the veteran, the examiner(s) should  
provide an opinion as to whether it is 
more likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent) that 
the veteran's narcolepsy or sleep apnea 
is related to any disease or injury in 
service.  The examiner is invited to 
review all evidence of record to include 
but not limited to the service records 
and immediate post-service medical 
records.

A discussion of the complete rationale 
for all opinions expressed should be 
included in the examination report.

If upon completion of the above action the claim remains 
denied, the case should be returned to the Board after 
compliance with requisite appellate procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


